Title: To James Madison from Anthony Merry, 28 August 1804
From: Merry, Anthony
To: Madison, James



Sir,
Philadelphia August 28th. 1804.
Towards the End of last Month I received an Application from Mr. Wagner requesting me to grant a Passport to General Armstrong going to Paris as Minister from the United States to the French Republic.
I received Yesterday another Application from the same Gentleman, of a more important Nature, requesting a Passport for an American Ship which he has stated to be loaded with a Cargo of military and naval Stores, the Property of the United States, and bound from Norfolk to Algiers, where the Cargo is to be delivered to the Algerine Government, in Fulfillment of Stipulations between the United States and that Government.
From understanding Mr. Wagner to hold the Situation of Chief Clerk in your Office, and by my Wish, Sir, to render, as far as may be in my Power, every agreeable Service to the United States, I have been induced to grant the Two abovementioned Documents without Hesitation or Delay. But, when I had the Honor to take your Commands at Washington previously to my temporary Absence from that Place, and when I understood from you that you also would be absent from it till the Beginning of October, as you did not think proper to announce to me that you had authorized any Person in your Office to correspond with me—a Custom which I have found observed by all the Governments to which I have had the Honor to be accredited—I have thought it necessary, Sir, to make you acquainted with the Applications which I have received from the abovementioned Gentleman, in order that you may be pleased to inform me whether he is authorized by you to correspond with the Ministers of the foreign Powers accredited to the United States during your Absence from the Seat of Government. I have the Honor to be, with high Respect and Consideration, Sir, Your most obedient humble Servant
Ant: Merry.
